Case 2:20-cv-12278-BAF-RSW ECF No. 2-13, PagelD.63 Filed 08/21/20 Page 1 of 2

EXHIBIT I1
 

Case 2:20-cv-12278-BAF-RSW ECF No. 2-13, PagelD.64 Filed 08/21/20 Page 2 of 2

 

MISDEMEANOR
READ CAREFULLY

WARNING: If you fall to answer this citation bythe date &pecified on the front of thie
citation, the court will issue a warrant for your arrest and, If this isa traffic violation,
your driver license will be suspended.

NOM-Hesident Deposit of a cash bond o quaranteec mppearance cobficate dows mot
coneinte payment and farketure ofthe bone will net dispose ofthis case,

RIGHTS: You have Uhe rhyint to:

* plead guilty or not guilty, + berepresented by an attomey,

have a trial by judge or jury; - be presumed Innocent until proven guilty,
confrant and present witnesses, testify, or remain ailent;

have all charges arising oul of the same transaction determined at one trial,

You may enter a plea of guilty oa plea of not guilty In person. By rapréseniation, or by mai.
The court, however, may require Your persone! appearance. You must enter a plea on each
charge listed on the frent ofthis ticket by chacking the epproprinte tux for each charge and
gning your name

MANDATORY COURT APPEARANCE: (unless waived by the court

« Personal injury Gases * Reckless Driving
© Operating vehicle while impaired * Leaving the scene of an aceldent
+ Operating vehicleundertheinfiuence = Bniving whlla licenge is revoked or
df aiceholl controlled substance suspended
* Operating vehicie with unlawful bleed == All juvenile miedenieanors
alcohol level * Allnontraffic offenses

 

 

\fthis is for a nontraffic offense, be gute to bring thie
complaint with you when you appear before the court.

LOY.

  
 

cewl poy yout ine ate toule by neil, cath
wo Sit laine andere ye oly EF

asfesirdicabed on ibetponl of Pre cron oc
You ray #60 sppear in ceurt io plead gully one

enter my appearatce in thle e

thawanig

aanibee
i} af

         

aince Tie nbe spect
before tliat date,
naa | howe bees informed of my rights as set feth above.
lunderatind chat thie pine wall reeult in po ei of convieeian and that & record of the
jedamert Wl be sent to te Secretary of [voluntarily and krowialy walve theme
Fights ane plead guilty to the offense aa charged

| [Change 1 Sgreture ——
iz Charge 2 Signature

 

Date

| charge 3 Signature —
| TO FLEAD NOT GUILTY
hearing dated bow ed one tee

 

  

 

pases

Jones Of Thea trot
just hearing dere

eacans dale 4 yon A petuteD
ra is cape and ed roel guilty,
Proce". Gee nated 7-2 @
a Date

| artery appears
C)tharges Signature

erared date
be direst

 

| (WEherge 1 Signa

| iGharge 3 Signmture Bete
TS
y thos

¥ WAIVE Fill

 
      
 

vi BICOS
i ie otib

  
 

[ang

TOL ATi
—Teact 3

 

   
  

 

 

| OFFICER CERTIFICATION (ict tha: ft
cotectad
anwpoes3 _ change | Signature __ ae |
7 Charge2 Signature ee
Su RSELAaN
pena | Charge 3 Signature eee j
Officer's Signature Officer's ID ho Date
| |
Agency Name Agency OR| |
|
Hicbh) th cQait aed tf etary of iiteannediolay 0 yuu chaage your aod,

PLPASE NOTE: | you do not understand these instructions, or if you
have questions about what you must de, contact the court in person of by
telephone on of before the appearance dete or hearing date specified on
the front of this citation,

MSCEVEANOR COPT

 
